Citation Nr: 0309808	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  99-05 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to a compensable evaluation for left ear 
hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Counsel

INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VA RO.  
Historically, service connection for left ear hearing loss 
was granted in a July 1979 RO decision with a 0 percent 
(noncompensable) rating.  In the same RO decision, 
entitlement to service connection for right ear hearing loss 
was denied.  The veteran was notified by correspondence dated 
that same month and did not file an appeal.  In January 1999, 
the veteran filed an application to reopen the claim for 
service connection for right ear hearing loss.  In a January 
1999 RO decision, it was determined that new and material 
evidence to reopen the previously denied claim had not been 
submitted.  The veteran appealed to the Board and in an April 
2002 decision, it was determined that new and material 
evidence to reopen the claim for service connection for right 
ear hearing loss had been submitted.  

Also in April 2002, the Board undertook additional 
development of both issues on appeal under regulations that 
were then in effect.  See 38 C.F.R. § 19.9 (2002).  The 
additional development consisted of obtaining additional 
medical evidence and scheduling a VA examination which was 
conducted in February 2003.  Thereafter, those regulations 
were invalidated by the United States Court of Appeals for 
the Federal Circuit.  It was held that initial RO review of 
any evidence obtained had to be undertaken.  See Disabled 
American Veterans, et. al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Although 
the veteran did not submit a waiver of RO consideration of 
the additional evidence, the Board notes that due to the 
favorable outcome on the issue of service connection for 
right ear hearing loss, there is no requirement that the 
veteran waive RO consideration of the evidence.  However, 
with respect to the issue of a compensable evaluation for 
left ear hearing loss, the remand below follows as both ears 
are now service connected.  As such, the RO should undertake 
to assign the initial rating.  



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claim for service connection for 
right ear hearing loss addressed by this decision has been 
obtained by the RO.  

2.  There is competent medical evidence of record shows that 
the right ear hearing loss could well be related to the 
cumulative effects of noise trauma sustained in service, even 
though hearing loss in that ear was not clinically 
established in service. 


CONCLUSION OF LAW

With resolution of reasonable doubt in the in the veteran's 
favor, right ear hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5100 et seq (West 2002); 
38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.303, and 3.326 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  In view of the positive outcome, no additional 
development on this issue is needed.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including sensorineural hearing loss, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. 3.385 (2002).  

A review of the veteran's service medical records show that 
on service entrance examination in November 1973, pure tone 
thresholds, in right ear were 10, 10, 5, and 5 decibels at 
500, 1000, 2000, and 4000 hertz, respectively.  

The veteran was seen in July 1975 with complaints of left 
hearing loss after firing M551.  The assessment was probable 
temporary conductive hearing loss.  Two days later the 
veteran was seen and reported continuing decreased hearing of 
the left ear. The assessment was probable hearing loss due to 
serous otitis media of the left ear.  

On evaluation at the ENT Clinic later in July 1975, the 
veteran reported left ear hearing loss after tank firing.  It 
was noted that there was no significant improvement 
subjectively.  The impression was normal hearing right ear 
and moderate hearing loss left ear with severe high frequency 
loss, the etiology was noise exposure incurred in the line of 
duty.  

In September 1975, it was noted that an audiogram showed high 
frequency sensorineural hearing loss of the left ear, the 
right ear was within normal limits.  

An October 1975 permanent profile showed the veteran had 
unilateral high frequency sensory neural hearing loss.  

On separation examination in October 1975, pure tone 
thresholds, in right ear were 0 decibels at 500, 1000, 
2000,3000, and 4000 hertz.  

On VA examination in May 1979, no complaints referable to 
right ear hearing problems were noted.  On audiological 
evaluation, pure tone thresholds in the right ear were 10, 
10, 15, 15, and 20 decibels at 500, 1000, 2000, 3000, and 
4000 hertz, respectively.  

A March 1998 private audiometric evaluation shows pure tone 
thresholds in the right ear of 10, 15, 10, 35, and 50 
decibels at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  

On VA audiological evaluation in May 1998, pure tone 
thresholds in the right ear were 15, 15, 15, 35, and 65 at 
500, 1000, 2000, 3000, and 4000 hertz, respectively.  It was 
noted the claims file was not available for review.  The 
veteran reported that his private provider advised him that 
he had hearing loss of the right ear.  The summary of the 
test results was, for the right ear, hearing within normal 
limits through 2000 hertz with mild sensorineural loss at 
3000 hertz sloping to moderately severe loss at 4000 hertz.  
The veteran had asymmetric sensorineural loss, greater for 
the left than right.  

VA treatment records dating from March 1999 to June 2001 show 
the veteran had, for the right ear, hearing within normal 
limits through 2000 hertz, sloping from a mild to moderately 
severe sensorineural loss through 4000 hertz.  In April 1999, 
it was noted that the veteran had progressive hearing loss 
left greater than right for 25 years secondary to explosion.  
In November 1999, the veteran reported noise exposure in 
service and hearing loss since then.  

On VA audiometric evaluation conducted in February 2003 
reflected that the veteran reported the onset of progressive 
bilateral hearing loss in 1975.  Military noise exposure was 
reported to tanks and explosions with hearing protection 
worn. The veteran denied civilian noise exposure.  The 
examiner review the veteran's medical records, including 
military audiograms showing normal right ear hearing.  It was 
noted that audiograms dated from 1998 through 2000 showed 
mild to moderately severe high frequency sensorineural 
hearing loss in the right ear.  On audiometric testing, pure 
tone thresholds in the right ear were 15, 20, 20, 45, and 55 
decibels at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average pure tone threshold for the right 
ear was 35.  The speech recognition score for the right ear 
was 96 percent.  The diagnosis included right ear hearing 
within normal limits from 500 through 2000 hertz, sloping to 
a moderate sensorineural loss from 3000 to 4000 hertz.  The 
examiner opined that high frequency sensorineural hearing 
loss in the right ear did not originate during military 
service.  

On VA examination, by a physician, in February 2003, the 
veteran complained of tinnitus and impaired hearing, 
bilaterally.  He reported that the had intact hearing until 
discharge of a tank round on his left side during service in 
1975.  He related that hearing loss had been slowly 
progressive over the years.  He denied other trauma, history 
of infections or otologic surgery.  The diagnostic impression 
was asymmetric bilateral sensorineural hearing loss, 
consistent with noise exposure during military service.  The 
examiner indicated that it was likely that tinnitus and 
hearing loss were the result of the incident reported during 
active military service.  

In a March 2003 addendum, the examiner indicated that the 
cumulative effects of noise damage during service could well 
be the cause of the veteran's current hearing loss despite 
that fact that the did not actually have right ear hearing 
loss during service.  

According to the service medical records, right ear hearing 
loss, as defined by 38 C.F.R. § 3.385, was not present at any 
time during service, at the time of discharge, or within a 
year thereafter.  Nevertheless, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that when audiometric tests 
at the veteran's separation from service do not meet the 
regulatory requirements under 38 C.F.R. § 3.385, a veteran 
may nevertheless establish service connection for current 
hearing disability by showing that the current disability is 
causally related to service.  Hensley v. Brown 5 Vet. 
App. 155, 160 (1993).  Thus, service connection may still be 
granted for right ear hearing loss if the evidence so 
warrants.  

In this case, the veteran has a current diagnosis of right 
ear hearing loss and now meets the criteria for hearing loss 
under 38 C.F.R. § 3.385.  He has reported in-service noise 
exposure, and as noted, service connection for left ear 
hearing loss due to such noise exposure was granted in a July 
1979 RO decision.  VA examinations have been conducted and 
the 2003 VA audiological examination conducted by a medical 
doctor, reflected that the veteran's hearing loss was 
consistent with noise exposure and opined that current right 
ear hearing loss resulted from an in-service incident of 
noise exposure.  The Board notes that the 2003 audiometric 
examiner maintained that the veteran's right ear hearing loss 
did not originate during service.  However, in the opinion of 
the Board and resolving all reasonable doubt in favor of the 
veteran, the Board finds that service connection for right 
ear hearing loss is warranted.  


ORDER

With resolution of reasonable doubt in the veteran's favor, 
service connection for right ear hearing loss is granted.  


REMAND

As noted above, the Board undertook development under 
regulations that were then in effect.  See 38 C.F.R. § 19.9 
(2002).  Thereafter, those regulations were invalidated by 
the United States Court of Appeals for the Federal Circuit.  
It was held that initial RO review of any evidence obtained 
had to be undertaken.  See Disabled American Veterans, et. 
al. v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003).  As a result, this remand 
follows regarding the issue of a compensable evaluation for 
left ear hearing loss.  Moreover, as service connection has 
been granted in the right ear, the issue now is entitlement 
to a compensable rating for bilateral hearing loss.

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The VCAA and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  
On Remand, the RO must assure compliance with the provisions 
of the VCAA.  

Second, additional evidence has been obtained in connection 
with the Board's development of the issue of a compensable 
evaluation for left ear hearing loss (and service connection 
has been granted for the other ear above).  However, waiver 
of review of such evidence by the agency of original 
jurisdiction has not been submitted.  Hence, the case must be 
returned for the RO's review, readjudication, and, if 
necessary, issuance of a supplemental statement of the case.  
See DAV et. al., supra.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

Under the circumstances of this case, further development is 
necessary. Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
are fully complied with and satisfied.  
Appropriate notice should be provided to 
the appellant.  

2.  The matter should then be 
readjudicated by the RO, including review 
of the additional evidence obtained in 
conjunction with the Board's development 
and the grant of service connection for 
the right ear defective hearing.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further consideration, as appropriate.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 




